DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 22 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15, 22 and 28, each recites the limitation “recessed portion" for the control elements, rendering the scope of the claim unclear for eliminating a feature from the respective parent claim.  The respective parent claim recites for control elements to be a circle shape and an ovoid shape, and a recessed portion as described and defined per original disclosure (e.g., Fig. 10A) eliminates the shape recited in the parent.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claims 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke et al. (6,922,864 “Clarke”).

    PNG
    media_image1.png
    329
    367
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    264
    279
    media_image2.png
    Greyscale
 Clarke discloses all of the limitations of claim 26, i.e., a hand tool device comprising a head component 12 including a ratchet mechanism; a body 16 component extending between a first end distal free end and a second end @ the head, the first end connected to the head component Fig. 1; and the body component comprising a first control element 18 and a second control element 20, the first control element located between the first end and the second end and forming a circle shape aperture defined by a perimeter surface Fig. 1, the second control element 20 located between the 18 and the second end and forming an ovoid shape opening at least partially, i.e., front end of the concave waisting 20 defined by an inner surface Fig. 3, each control element configured to receive one or more finger digits of a user.
Regarding claim 27, PA (prior art, Clarke) meets the limitations, i.e., the hand tool according to claim 26, wherein the first control element or the second control element is positioned along a perimeter edge of the body component Fig. 1.
Regarding claim 28, as best understood, PA meets the limitations, i.e., the hand tool according to claim 26, wherein the first control element or the second control element is a recessed portion along the perimeter edge of the body component openings form a recess Figs. 3 and 4.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 14, 15 19 and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (5,921,157) in view of Gerry et al. (5,609,175 “Gerry”).

    PNG
    media_image5.png
    243
    316
    media_image5.png
    Greyscale
Smith et al. meets all of the limitations of claims 9 and 26, i.e., a hand tool device comprising a head component including a ratchet mechanism 20; two or more body components 30, 40, each body component extending between a first end distal free end and a second at the head (claims 9 and 26), each first end connected to the head component to from an angle of 90 degrees between each body component of the two or more body component (claim 9) Fig. 1, except for the body component to comprise control elements as recited for receiving 
    PNG
    media_image6.png
    392
    280
    media_image6.png
    Greyscale
user’s fingers. 
Gerry teaches handle accessory for hand carried articles comprising a body component shaft 11, the body component comprising a first control element 8 and a second control element 8 @ free end, the first control element located between the first end and the second end Fig. 5 and forming a circle shape aperture defined by a perimeter surface, the second control element located between the first control element and the second end and forming an avoid shape Fig. 5, each control element configured to receive one or more finger digits of a user Fig. 4. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Smith et al. with the handle accessory as taught by Gerry for enhanced operation with free fingers to manipulate other tasks. 
Regarding claims 14 and 27, PA (prior art, Smith et al. modified by Gerry) meets the limitations, i.e., wherein the first control element or the second control element is positioned along a perimeter edge of the body component Fig. 5 Gerry.
Regarding claims 15 and 28, as best understood, PA meets the limitations, i.e., wherein the first control element or the second control element is a recessed portion along the perimeter edge of the body component recesses formed by 7, Fig. 5 Gerry.
Figs. 7-9 Gerry and a securing element 22 or 24 connects the one or more of the first control element and the second control element to the body component; wherein the securing element is a clamp Fig. 7 Gerry connecting the one or more of the first control element and the second control element to the body component.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over PA (as applied to claim 26, above) in view of Gedeon (8,707,833).
PA (prior art, Clarke as applied to claim 26) meets all of the limitations of claim 31, as described above, except for a grip surface extending partially or entirely over the first control element.

    PNG
    media_image7.png
    323
    432
    media_image7.png
    Greyscale
 Gedeon teaches a hand held having handles with control elements recesses 39 with colored grips 27. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the colored grips as taught by Gedeon for improved comfort and control and/or to visually spot the tool.  

Claims 24, 25, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over PA (as applied to claims 9 and 26, above) in view of Gedeon (8,707,833).
except for a grip surface extending partially or entirely over the first control element.

    PNG
    media_image7.png
    323
    432
    media_image7.png
    Greyscale
 Gedeon teaches a hand held having handles with control elements recesses 39 with colored grips 27 or protective coatings claims 4, 11 and 12. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the protective coatings as taught by Gedeon for improved comfort and control.  

Allowable Subject Matter
Claim 33 is allowed.
Response to Arguments
Applicant’s arguments with respect to claims 9 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Prior art made of record and not relied upon at this time are considered pertinent to applicant’s disclosure. Balfour circular and oval loops and Moyer ratchet with ovoid shape are cited to show related inventions.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
December 9, 2021						Primary Examiner, Art Unit 3723